DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 11/29/2021 has been entered and fully considered. Claims 1-20 remain pending in the application.

Response to Arguments
2- Examiner has considered applicants’ proposed arguments and acknowledges they overcome the 112(f) claim interpretation (it was not a rejection) of the “retroreflective element” clause set forth in the non-final office action mailed on 8/30/2021. Also, the arguments with respect to the 112(b) of apparatus Claim 1 and that to the 112(b) of the method of use claim 9 and its corresponding NTCRM claim 17 have been considered as persuasive.
The above claim interpretation and rejections are therefore withdrawn.
However, the 35 USC §112(b) rejections of Claims 9 and 17, pertaining to the indefiniteness in construing clearly the order between the steps of method claim 9 and its corresponding NTCRM claim 17, and their dependent claims, are maintained. The Applicants’ breadth argument/rationale with respect to apparatus claim 1 has been acknowledged. However, in a method claim (and its corresponding instruction code and NTCRM), the steps of the invention have to be clear enough for one with ordinary skill in the art to construe it correctly and to reproduce it, if necessary, with the similar intended results. This clarity was respectfully lacking in claims 9 and 17.


4- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the rejections and the Examiner’s interpretations.
To further explain the 102/103 rejection, which is not used here as an anticipation rejection but rather as a 103 obviousness rejection, since all the different claimed optical elements appear to be disclosed by Moon in different similar embodiments. One with ordinary skill in the art would find it obvious to have all the claimed elements disclosed by Moon in one single embodiment as claimed herein, merely as suitable alternatives (See MPEP § 2144.07 for ex.).
5- For ex., and although the claim language does not claim the retroreflective element and the mirror to be distinct and separate from each other, i.e. one reflective element from the prior art can be used to read on both claimed elements, Moon still teaches, as described in the rejection, the two parts of element 22 and/or element 904 as describing the claimed reflecting elements.
6- The Applicants’ arguments (p. 10) that “The claims … clearly show that these are two separate elements, performing different and separate functions…” is found not persuasive, since the elements are claimed in a non-distinguishable way and having an overlapping function of reflecting the optical beam. 

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 9, which reads “… providing an entrance slit to allow inward passage of an optical beam; diffracting the optical beam using a grating element; retroreflecting the optical beam using a retroreflective element; reflecting the optical beam using a mirror; and providing an exit slit, adjacent to the entrance slit, to allow outward passage of the optical beam for high resolution optical measurement”, it is not clear whether in this method claim, the same “optical beam” is being diffracted, retroreflected, reflected and exited in any specific order or whether many parts of “an optical beam” are either diffracted, or retroreflected or reflected or exited, or subjects to any combination of these operations. An antecedence issue may be encountered here. 
Similar issues are encountered in claim 17.


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon et al. (PGPUB No. 2004/0246477), hereinafter Moon.

As to claims 1-20, Moon teaches most of the elements and steps of a system, its method of use and a corresponding NTCRM (Figs. 1-48 and Abstract), comprising: 
an entrance slit to allow inward passage of an optical beam and an exit slit, adjacent to the entrance slit, to allow outward passage of the optical beam for a high resolution optical in Figs. 9 and 11 for ex.); 
a grating element to diffract the optical beam and (Claims 4, 13) wherein the grating element is a diffraction grating (diffracting grating module around 20/24/214 and equivalents, details in Figs. 36-48); 
a retroreflective element to retroreflect the optical beam; (Claims 5, 14, 19) wherein the retroreflective element comprises at least one of a prism, a flat mirror, or a convex mirror and lens; (claims 6, 15, 20) wherein at least one of the retroreflective element or the mirror is adjustable to reduce stray light from passing through the exit slit (one of module around element 22 and equivalents, and module around element 904 with their flat mirrors; with mirror module comprising rotating stage 218 to adjust angle of retro-reflected light back towards the exit slit); 
a mirror to reflect the optical beam (the other of module around element 22 and equivalents and module around element 904); (Claims 2, 10-11, 18) wherein the system is a multi-pass optical spectrum analyzer (OSA) such that the optical beam passes through the grating element at least four times, the retroreflective element at least two times, and the mirror at least one time (Abstract, ¶ 13, 59, 68 and Figs. 1, 41 for ex.); (Claims 3, 12) The system of claim 1, wherein the entrance slit and the exit slit are separated by 1 millimeter or less (¶ 76-77, 99 and Fig. 3 for ex. the distance between the pigtailed inputs is to resolve wavelength ranges, i.e. can obviously be sub-millimeter. This is the only aspect that is not explicitly disclosed by Moon); (Claim 8) wherein the system is used in at least one of an ultra-narrow band tunable filter (Abstract and ¶ 78, 155-157 for ex.) or an extended cavity diode laser; (claims 7 and 16) wherein: the stray light is Littrow stray light, and the mirror is tilted away from normal incidence (According to the definition of Littrow configuration –see for ex. Reference Julian ‘997 (¶ 65) cited herein but not 
	To further explain the 102/103 rejection, which is not used here as an anticipation rejection, but rather as a 103 obviousness rejection, since all the different claimed optical elements appear to be disclosed by Moon in different similar embodiments. One with ordinary skill in the art would find it obvious to have all the claimed elements disclosed by Moon in one single embodiment as claimed herein, merely as suitable alternatives (See MPEP § 2144.07 for ex.).
 
CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886